DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. # 2, 3, and 4 are light and difficult to see mainly when reduced to print.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: The limitation “H/C”
should be spelled out in order to avoid indefiniteness limitation under 35 USC 112 (b)/ second. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the H/C ratio in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 6, 7, 9,10, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 12, 13, 14, 15, 16, 23, and 24 of U.S. Patent No. 10,087,375 B2 (‘°375” herein).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claim 1 is fully contained in the patent ‘375 claims. Furthermore, the only difference between the ‘375 patent and the instant application is the limitation “increase the API gravity” versus “decrease the viscosity” versus “increase the H/C ratio”. There is not patentably distinction from each other. In other words, by increasing heavy hydrocarbon API gravity, the heavyhydrocarbon would be more viscous, with increase in viscosity, there is an increase in the H/C ratio, that means the same thing. So, the instant application and the ‘375 patent are not patentably distinct from each.
All the claims dependent of claim 1 are also rejected.

Claims 1, 5, 6, 7, 8, 9, 12, 138, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 8, 9, 10, 18, 19, and 20 of U.S. Patent No. 10,308, 879 B2 (“’879” herein).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claim 1 is fully contained in the patent ‘879 claims. Furthermore, the only difference between the ‘879 patent and the instant application is the limitation “increase the API gravity” versus “increase the H/C ratio”. There is not patentably distinction from each other. In other words, by increasing heavy hydrocarbon API gravity, the heavy hydrocarbon would be more viscous, with increase in viscosity, there is an increase in the H/C ratio, that means the same thing. So, the instant application and the ‘879 patent are not patentably distinct from each.
All the claims dependent of claim 1 are also rejected.

Claims 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2,4,5, 6, 7, 8, 9, 11, 12,17, 18, 19, 21, 28, 29, 30, 33, 34, and 35 of U.S. Patent No. 10,90,105 B2 (“’105” herein).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claim 1 is fully contained in the patent ‘105 claims. Furthermore, the only difference between the ‘105 patent and the instant application is the limitation “increase the API gravity” versus “increase the H/C ratio”. There is not patentably distinction from each other. In other words, by increasing heavy hydrocarbon API gravity, the heavy hydrocarbon would be more viscous, with increase in viscosity, there is an increase in the H/C ratio, that means the same thing. So, the instant application and the ‘105 patent are not patentably distinct from each.
All the claims dependent of claim 1 are also rejected.

Claims 1, 4,5, 6, 7,8, 9, 10,11, 12, 13, 14,15,and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 of U.S. Patent No. 11,319,495 B2 (“’495” herein).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claim 1 is fully contained in the patent ‘495 claims. Furthermore, the only difference between the ‘495 patent and the instant application is the limitation “increase the API gravity” versus “increase the H/C ratio”. There is not patentably distinction from each other. In other words, by increasing heavy hydrocarbon API gravity, the heavy hydrocarbon would be more viscous, with increase in viscosity, there is an increase in the H/C ratio, that means the same thing. So, the instant application and the ‘495 patent are not patentably distinct from each.
All the claims dependent of claim 1 are also rejected.


Response to Arguments
Applicant’s arguments, filed on 10/31/2022, with respect to objection to Figs. 5-9  have been fully considered and are persuasive.  The Objection of the drawings has has been withdrawn. 
Applicant’s arguments, filed on 10/31/2022, with respect to objection to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant's arguments filed on 10/31/2022 with regards to objection of the Figs. 2, 3, and 4 have been fully considered but they are not persuasive. (See Drawings objection above)
Applicant's arguments filed on 10/31/2022 with regards to claim 1 objection have been fully considered but they are not persuasive. (See claim objection above)
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments filed on 10/31/2022 with regards to claim 1 rejected under 35 USC 112 (b) second have been fully considered but they are not persuasive. (See Claim 1 rejection above).
Applicant's arguments filed on 10/31/2022 with regards to the Double Patenting have been fully considered but they are not persuasive.  (See the rejection above)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/04/2022